PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Messinger, Samuel
Application No. 16/789,451
Filed: 13 Feb 2020
For: LONGITUDINAL SILICON INGOT SLICING APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.59(b), filed December 9, 2021, to expunge information from the above identified application.

The petition is dismissed.

The request is unclear.  Petitioner requests that the original specification, filed February 13, 2020, be expunged from the record.  Petitioner also requests the removal of the Notice to File Corrected Application Papers, issued November 29, 2021.  This Notice refers to the figures on page 20 of the original specification.  For the purposes of this decision, it is assumed that the requested expungement is for the original specification.  Petitioner should contact the undersigned if this assumption is incorrect.

However, 37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 


In accordance with 37 CFR 1.59(a)(2), the original specification will not be expunged from the record pursuant to 37 CFR 1.59(b).  Moreover, petitioner has not filed a petition under 37 CFR 1.183 establishing that an extraordinary situation exits in which justice requires the requested expungement pursuant to a waiver of 37 CFR 1.59 under 37 CFR 1.183, as discussed in MPEP 724.05 IV.  Also, misfiling a paper in the wrong application is not such an extraordinary situation.  Petitioner may wish to contact Kam Sin at (571) 272-4200 regarding the Notice.  Petitioner may further wish to amend the specification and file a new specification that does not include the figures on page 20, while maintaining the remainder of the document without adding new matter.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions